Citation Nr: 0123677	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as a child of the 
veteran for purposes of VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had verified active service from February 1946 to 
January 1949.  He died on May [redacted] 1996.  The appellant is his 
son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied the appellant's claim for 
entitlement to dependency and indemnity benefits on the basis 
of his claimed status as a child of the veteran.


FINDINGS OF FACT

1.  The appellant is the son of the veteran who attained the 
age of 18 on December [redacted] 1974, and the age of 23 in December 
1979.

2.  The evidentiary record does not show that the appellant 
became permanently incapacitated for self-support prior to 
attaining 18 years of age.


CONCLUSION OF LAW

The claim of entitlement to recognition of the appellant as 
the "child" of the veteran for purposes of VA benefits 
lacks legal merit.  38 U.S.C.A. § 101(4) (West 1991); 
38 C.F.R. §§ 3.57, 3.315(a), 3.356 (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record contains a Certificate of Live Birth showing that 
the appellant is the son of the veteran and was born on 
December [redacted] 1956.  He attained the age of 18 on December [redacted] 1974, and the age of 23 in December 1979.

The record also contains a Certificate of Death showing that 
the veteran died on May [redacted] 1996.

In November 1997 the appellant filed a claim for dependency 
and indemnity (DIC) benefits as a surviving child of the 
veteran.  

In a September 1999 decision, the RO denied the appellant's 
claim for DIC benefits on the basis that he was 41 years old 
at the time he filed his 1997 claim.  

In a Notice of Disagreement received in November 1999, the 
appellant requested that preference be given to the fact that 
his father was a member of the Philippine Scouts and that his 
father's military service was considered a part of the United 
States military service.

At a hearing at the RO before a traveling member of the Board 
in June 2001, the appellant testified that he was 40 years 
old when the veteran died and that he had a healthy 
childhood.  He said that there had not been any incidence of 
him being incapacitated for self-support prior to the age of 
18.  He also said that he supported himself when he was a 
student.  He added that he was currently single and 
unemployed.


Analysis

At the outset, it is noted that during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law redefined and expanded the obligations of VA with 
respect to its duty to assist claimants for benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Under the VCAA and implementing VA regulations, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  In this case, 
the appellant has been notified of the criteria pertaining to 
DIC benefits and to basic eligibility as a child of the 
veteran, and he has not referenced any evidence which might 
change the outcome of his claim.

Based on the foregoing, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  As well, VA 
has a duty under the VCAA to assist the appellant in 
obtaining evidence necessary to substantiate his claim, but 
in this instance he has not referenced any missing evidence 
that might aid his claim or might otherwise affect the 
outcome of this matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

The appellant has claimed entitlement to VA benefits based 
upon his father's military service in the Philippines during 
World War II.  He is specifically seeking DIC benefits based 
upon his father's death.  DIC benefits are available only to 
certain survivors of deceased veterans, including a "child" 
of the veteran.  38 U.S.C.A. § 1310 (West 1991).

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for DIC benefits after they have 
attained the age of 18, or after attaining age 23 in the case 
of a child attending an approved course of education.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

However, under VA regulations a legitimate child of a veteran 
may be considered a "child" after age 18 for purposes of 
determining entitlement to death benefits or DIC benefits if 
he or she is unmarried, and before reaching the age of 18 
years, the "child" becomes permanently incapable of self-
support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.315(a) (2000).

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  
38 C.F.R. § 3.356(b).  The question of permanent incapacity 
for self-support is one of fact for determination by the 
rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not controlling.  Id.

Principal factors for consideration are:

(1)  The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided, the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injures that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapacity of self-support 
otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent of and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

Id.

In making a determination as to status, the focus must be on 
the child's status at the time of his eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

In the instant case, the evidence does not show, nor does the 
appellant contend, that he was incapable of self-support at 
the time of his eighteenth birthday.  In fact, when asked 
this question at a hearing in June 2001, the appellant 
testified that he had a healthy childhood and that there had 
been no incidence of his being incapacitated for self-
support.  He also testified that he had supported himself as 
a student.  

The Board concludes that the appellant's claim for DIC 
benefits on behalf of the veteran lacks legal merit under the 
applicable laws and regulations.  As stated above, the 
appellant is over the age of 18 and has not established that 
he was incapable of self-support prior to the age of 18.  He 
was well beyond the age of 23 at the time he filed a claim 
for VA death benefits in 1997.  Therefore, he may not be 
recognized as the veteran's "child" for VA purposes.  
38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.35(a), 3.356.

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits based on any service of the 
appellant's father is not established; thus, the appeal is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

